Dear Deputy DeLaureal:
You have requested an opinion of the Attorney General, relative to the sale of property by the sheriff's office under a writ of fieri facias. The seizing creditor for the property at issue was not present at the sale. The highest bid received for the property was $20,000. The bidder/purchaser was awarded the property on condition that he fully satisfy the writ plus costs, which totaled $26,671.01.
You state that the purchaser is taking the position that he should pay only $20,000 rather than the higher amount. You request our opinion as to the minimum amount for which the property can be sold.
You correctly reference Article 2338(B) of the Code of Civil Procedure as the controlling provision. It provides as follows:
      B. If the seizing creditor is not present or represented at the sale, the property shall not be sold for less than the amount necessary to fully satisfy his writ plus the costs. (Emphasis added.)
As can be seen from the above, if the seizing creditor is not present or represented at the sale, the property shall not be sold for less than the amount necessary to fully satisfy the writ plus the costs. In this case, the minimum amount for which the property can be sold is $26,671.01. To sell the property for anything less would be a violation of law.
Trusting this adequately responds to you inquiry, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: ROBERT E. HARROUN, III
Assistant Attorney General
RPI/Rob3/sfj